Citation Nr: 0400673	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-02 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from October 28, 2002 to 
October 31, 2002.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1972 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 determination by the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York.  The 
NAO determined that the veteran was not entitlement to 
payment or reimbursement for the cost of private medical 
expenses incurred from October 28, 2002 to October 31, 2002.  


REMAND

A VA outpatient clinic telephone note shows that the veteran 
called on October 28, 2002, with a complaint of depression.  
He indicated that his morphine had recently been replaced 
with another medication and wondered if he was not going 
through withdrawal.  He was noted to display helplessness at 
the most basic of suggestions, and appeared frustrated.  It 
was the opinion of the examiner that the veteran's 
mood/emotional status was secondary to his medical status 
and pain tolerance; however, the veteran contributed to this 
interdependent condition through obsession and dwelling.  He 
had, for example, recently watched the movie Full Metal 
Jacket 20 times.  The veteran stated that he might decide to 
go to the VA Medical Center in Syracuse for consideration of 
hospitalization.  

Later that day, the veteran was admitted to the psychiatric 
unit at St. Lukes Hospital in Utica, New York.  A discharge 
summary shows that the veteran arrived alone by ambulance 
from his home.  He gave a three day history of depression 
and indicated that he was feeling suicidal and wanted to go 
the VA in Syracuse, but could not get a ride.  He received a 
medical consultation during his hospitalization where he 
gave a history of low back syndrome and treatment with 
morphine through the VA hospital.  He indicated that this is 
been recently discontinued and he had switched over to 
another medication.  He was treated and released from the 
hospital on October 31, 2002, with diagnoses of depressive 
disorder, not otherwise specified,  and anxiety disorder, 
not otherwise specified.

The veteran submitted a claim for payment or reimbursement 
for expenses incurred at St. Lukes Hospital.  The record 
shows that this hospitalization was reviewed and authorized 
for coverage through the medical insurance provided by his 
employer and thus, the veteran's claim through VA represents 
a claim for the balance due.  In this regard he claims that 
he was being treated with Morphine for his service-connected 
back condition, and after he stopped taking Morphine, he 
required treatment at St. Lukes for the effects of 
withdrawal.

In October 2002, the NAO denied the veteran's claim noting 
that his treatment at St. Lukes was not due to a service-
connected condition.  In January 2003, a medical review of 
the veteran's claim was conducted by a VA nurse and 
physician who determined that the veteran's treatment at St. 
Lukes was not for a service-connected condition or related 
to morphine withdrawal.  

The Board notes that the NAO appears to have denied the 
veteran's claim for payment or reimbursement on the basis 
that he is not eligible under the criteria set forth in 38 
U.S.C.A. § 1728 (West 2002).

Under this law, reimbursement is available only where: (1) 
such care or services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; (2) such care or services were rendered to a 
veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non-service-connected 
disability associated with and held to be aggravating a 
service- connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from 
a service- connected disability, or (D) for any illness, 
injury, or dental condition in the case of a veteran who (i) 
is a participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical. 38 U.S.C.A. § 1728(a); see also 38 C.F.R. § 
17.120 (2003) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of 
the conjunctive "and" in the statute, emphasized in the 
above paraphrase, "all three statutory requirements would 
have to be met before reimbursement could be authorized."  
Malone, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. 
App. 66 (1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) 
("[The proposed provision a]uthorizes reimbursement of 
certain veterans who have service-connected disabilities, 
under limited circumstances, for reasonable value of 
hospital care or medical services . . . from sources other 
than the VA.  Eligible veterans are those receiving 
treatment for a service-connected disability. . . .  
Services must be rendered in a medical emergency and VA or 
other Federal facilities must not be feasibly available.").

In this case, the NAO concluded that the veteran is not 
eligible to receive payment or reimbursement for private 
medical expenses incurred from October 28, 2002, to October 
31, 2002, because he was not receiving treatment for a 
service-connected disability.  In November 2002, NAO 
informed the veteran that if he had "no other insurance," 
his claim would be considered under the Millennium Bill.  
The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non- Department facility 
those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24- 
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  
While it appears that because his hospitalization was 
covered through his insurance at work, this bill may not 
apply, nevertheless he should be informed of the relevant 
provisions of the Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and any representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  In this case, there has been 
no notice to the veteran of the VCAA, or the changed 
regulations.  This notice must be provided to the veteran.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, in December 2003, the 
President signed the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), specifically 
allowing VA to decide claims before the expiration of the one 
year period.  The effective date of the new law is November 
9, 2000, the date of enactment of the VCAA.  Notwithstanding 
any subsequent adjudication by the NAO prior to the 
expiration of the one-year period, the NAO must take this 
opportunity to inform the appellant that a full year is 
allowed to respond to a VCAA notice.  

Accordingly, this case is remanded for the following action:

The NAO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), the 
Veterans Benefits Act of 2003, and any 
other applicable legal precedent.  The 
RO's attention is directed to Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the NAO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the VA Regional Offices (here the NAO 
is acting in place of the Regional Office) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



